Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable.
Claims 1-8, 10 and 17 are allowable for the reasons given in items 31-38 on pages 9-10 of the Non-Final Office Action of October 5, 2021.  
Regarding claims 9, 11-16 and 18-20, the prior art of record does not teach:
From claim 9, an eyewear control method for illuminating light emitting diodes (LEDs) of an eyewear device according to lighting schemes, the method comprising: monitoring a button on a support structure of the eyewear device; identifying a lighting scheme from a plurality of lighting schemes by comparing actuation of the button on the support structure of the eyewear device by a user to predefined actuations patterns associated with respective ones of the plurality of lighting schemes; and illuminating the LEDs of the eyewear device in accordance with the identified lighting scheme.
Claims 11-15 depend from claim 9. 
From claim 16, a non-transitory computer-readable storage medium storing executable instructions that, when executed by a controller, cause an eyewear device to perform operations comprising: monitoring a button on a support structure of the eyewear device; identifying a lighting scheme from a plurality of lighting schemes by comparing actuation of the button on the support structure of the eyewear device by a user to predefined actuations patterns associated with respective ones of the plurality of lighting schemes; and illuminating LEDs of the eyewear device in accordance with the identified lighting scheme.
Claims 18-20 depend from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on January 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,935,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Rejections of claims 9, 11, 12, 13, 14, 15, 16, 18, 19 and 20 on the grounds of non-statutory double patenting are withdrawn. 

Response to Request to Change the Applicant Under 37 CFR 1.46(c)(2)
Receipt of applicant’s Request to Change the Applicant Under 37 CFR 1.46(c)(2) and amended Application Data Sheet filed January 3, 2022 is acknowledged.  Records have been updated.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

February 9, 2022
AC